Citation Nr: 1738790	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  04-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for stomach disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a sinus disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for temporomandibular joint syndrome (TMJ).  

6.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

7.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss. 

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for a low back disability on a de novo basis.  

10. Entitlement to service connection for a cervical spine disability on a de novo basis.  

11. Entitlement to service connection for a stomach disability on a de novo basis.  

12. Entitlement to service connection for a sinus disability on a de novo basis.  

13. Entitlement to service connection for PTSD on a de novo basis.  

14. Entitlement to an initial compensable rating for herpes zoster.

15. Entitlement to an effective date prior to April 17, 2002 for the award of service connection for herpes zoster. 

16. Entitlement to a clothing allowance. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002, November 2002, and May 2010 rating decisions of the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Philadelphia, Pennsylvania RO now has jurisdiction. 

Many of these issues have previously been before the Board.  In February 2005, the Board denied entitlement to service connection for sickle cell anemia, and determined that new and material evidence had not been received to reopen previously denied claims for service connection for PTSD, hearing loss, tinnitus, glaucoma, flat feet, and a back disability.  The issue of entitlement to service connection for an allergic reaction was remanded for additional development.  

The Veteran appealed the February 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2006 order, the Court granted a Joint Motion for Partial Remand (JMPR) of the denials of the Veteran's requests to reopen claims for service connection for PTSD, hearing loss, tinnitus, and a back disorder.  These matters were remanded to the Board for further development consistent with the JMPR.  The Veteran indicated to the Court that he did not wish to pursue the remaining claims of service connection for sickle cell anemia, glaucoma, or flat feet; therefore, the Board's February 2005 decision is final in those matters.  

In February 2009, the Board granted entitlement to service connection for herpes zoster, which had been claimed as service connection for an allergic reaction due to pain pills.  The issues of whether new and material evidence had been received to reopen claims for service connection for PTSD, hearing loss, tinnitus, and a back disability were remanded for action consistent with the September 2006 JMPR.  The requested development has been completed, and these matters have been returned to the Board for further review.  

The February 2005 Board decision also referred the Veteran's claims for service connection for TMJ, a sinus condition, a stomach condition, and a dental disability to the RO for further development.  No action was taken, so the February 2009 Board decision again referred these matters to the RO.  Subsequently, the claims for service connection for TMJ, a sinus condition, and a stomach condition were each denied in the May 2010 rating decision currently on appeal.  As each of these claims had previously been denied, they have been characterized as requests to reopen on the basis of new and material evidence.  

The May 2010 rating decision also assigned a zero percent rating for herpes zoster, with an effective date of April 17, 2002.  The Veteran submitted a timely notice of disagreement with the rating and the effective date, thereby initiating the current appeal.  

In an April 2016 rating decision, entitlement to service connection for schizophrenia was granted.  A 100 percent rating was assigned, effective from February 20, 2001.  However, VA is obligated to address all diagnoses in a claim for service connection for a psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Furthermore, the Board observes that the request to reopen a claim for service connection for PTSD has not been withdrawn and remains before the Board.  It must be addressed as part of the current appeal.  

The most recent Supplemental Statements of the Case were issued in January 2017.  Additional medical evidence has since been received.  However, a review of this evidence shows that additional action is not required.  The additional evidence includes a July 2014 statement pertaining to the Veteran's hearing that was received in April 2017.  This is a duplicate of a statement that was previously submitted and considered prior to the Supplemental Statement of the Case.  In addition, a set of private medical records were also received in April 2017.  However, a review of these records shows that some of these also appear to be duplicates of previously submitted evidence.  More importantly, none of these records are concerned with any of the Veteran's claimed disabilities.  As all of the evidence received since the January 2017 Supplemental Statements of the Case is either duplicative or irrelevant to the issues on appeal, the Board may proceed with adjudication of these claims without prejudice to the Veteran.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Many of the claims for service connection have been characterized as original claims in the various Statements of the Case or Supplemental Statements of the Case, in spite of the fact that previous denials were also noted and discussed.  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been received to reopen the claims for service connection, and they have characterized to reflect this requirement.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156a (2016).  

The Veteran was found incompetent to handle the disbursement of funds in a December 2016 rating decision.  It appears that his sister was appointed as the fiduciary payee in this regard in January 2017, although a February 2017 letter from his representative states he is in the process of finding a fiduciary.  The Board has considered listing the sister as the appellant in this decision.  However, at no time has she participated in the filing of the appeal by presenting a Notice of Disagreement (NOD) or Substantive Appeal, or been in contact with VA regarding the matters on appeal.  Those actions have been undertaken by either the Veteran's appointed representative or the Veteran himself.  See 38 C.F.R. § 20.301 (2016).  As such, the Veteran is listed as the appellant.

The Veteran was previously represented in these matters by a private attorney.  In February 2017, before the appeal was certified to the Board, she withdrew from this case.  In June 2017, the Board contacted the Veteran by letter in order to provide him an opportunity to appoint new representation.  A copy of the letter was sent to his fiduciary.  The Veteran replied in July 2017 that he wished to represent himself.  His fiduciary did not reply.  Therefore, the Veteran will represent himself in this matter, and Board will proceed with adjudication of his claim.  

The issue of entitlement to service connection for a dental disability was referred to the RO in both the February 2005 and the February 2009 Board decisions, but it does not appear that it has been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board observes that the Veteran's claim for a dental disability is apparently separate from his claim of service connection for TMJ.  The Veteran's contentions, while vague, indicate that he is seeking service connection for two separate disabilities.  Although the dental disability was included as part of the claim for TMJ in the April 2011 Statement of the Case, it was not addressed in the May 2010 rating decision that denied entitlement to service connection for TMJ, nor in the April 1998 rating decision that initially denied service connection for TMJ.  Therefore, the Board does not have jurisdiction in the claim for service connection for a dental disability, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, a cervical spine disability, a stomach disability, a sinus disability, PTSD, and tinnitus, and entitlement to an increased rating for the residuals of herpes zoster are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement with the March 1988 rating decision that denied the issues of entitlement to service connection for a low back disability, a cervical spine disability, a stomach disability, a sinus disability, and hearing loss; new and material evidence pertaining to these claims was not received within the one year appellate period.  

2.  Evidence received pertinent to the Veteran's claimed low back disability shows that he now has the acquired disabilities of degenerative joint disease and osteoarthritis of the lumbar spine, the lack of evidence of such an acquired disability being the basis for the March 1988 denial, and that this disability may be associated with active service.  

3.  Evidence received pertinent to the Veteran's claimed cervical spine disability shows that he now has the acquired disabilities of degenerative joint disease of the cervical spine, the lack of a current diagnosis of a cervical spine disability being the basis for the March 1988 denial, and that this disability may be associated with active service.  

4.  Evidence received pertinent to the Veteran's claimed stomach disability shows that he now has a diagnosis of chronic gastritis; the lack of a current diagnosis of a stomach disability was the basis for the March 1988 denial. 

5.  Evidence received pertinent to the Veteran's claimed sinus disability shows that he now has a diagnosis of sinusitis; the lack of a current diagnosis of a sinus disability was the basis for the March 1988 denial. 

6.  The Veteran did not submit a notice of disagreement with the April 1998 rating decision that denied entitlement to service connection for TMJ; new and material evidence pertaining to this claim was not received within the one year appellate period.  

7.  Evidence received since April 1998 fails to show that the Veteran had TMJ during active service or to otherwise relate the TMJ to service; the absence of such evidence was the basis for the original denial. 

8.  The Veteran did not submit a notice of disagreement with the October 1998 rating decision that denied entitlement to service connection for PTSD; new and material evidence pertaining to this claim was not received within the one year appellate period.  

9.  Evidence received pertinent to the Veteran's claimed PTSD shows that he now has a diagnosis of PTSD; the lack of a current diagnosis was the basis for the October 1988 denial.

10. The most recent disallowance of the Veteran's claim of service connection for hearing loss is an October 1996 Board decision; the evidence received since October 1996 merely repeats the information considered in that decision.  

11. New and material evidence was received within one year of the March 1988 rating decision that denied entitlement to service connection for tinnitus; this evidence has never been adjudicated. 

12. The Veteran's initial claim of service connection for herpes zoster, first claimed as an allergic reaction due to pain pills, was received on April 17, 2002, which was more than one year following his discharge from active service.  

13. The Veteran does not use a prosthetic or orthopedic appliance, or a physician-prescribed medication for his skin. 


CONCLUSIONS OF LAW

1.  The March 1988 rating decision that denied service connection for a low back disability, cervical spine disability, stomach disability, sinus disability, and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016).

2.  New and material evidence has been received to reopen the Veteran's claim of service connection for a low back disability.  38 C.F.R. § 3.156(a) (2016).  

3.  New and material evidence has been received to reopen the Veteran's claim of service connection for a cervical spine disability.  38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has been received to reopen the Veteran's claim of service connection for a stomach disability.  38 C.F.R. § 3.156(a) (2016).

5.  New and material evidence has been received to reopen the Veteran's claim of service connection for a sinus disability.  38 C.F.R. § 3.156(a) (2016).

6.  The April 1998 rating decision that denied service connection of temporomandibular joint syndrome is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016).

7.  New and material evidence has not been received to reopen the Veteran's claim of service connection for temporomandibular joint syndrome.  38 C.F.R. § 3.156(a) (2016).

8.  The October 1998 rating decision that denied service connection for post-traumatic stress disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016). 

9.  New and material evidence has been received to reopen the Veteran's claim of service connection for post-traumatic stress disorder.  38 C.F.R. § 3.156(a) (2016).

10. New and material evidence has not been received to reopen the Veteran's claim of service connection for hearing loss.  38 C.F.R. § 3.156(a) (2016).

11. The criteria for an effective date prior to April 17, 2002 for service connection for herpes zoster have not been met.  38 C.F.R. § 3.400(b)(2)(i) (2016). 

12. The criteria for a clothing allowance have not been met.  38 C.F.R. § 3.810 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the September 2006 JMPR requested in part that the Veteran be provided complete VCAA notification that included the necessary information regarding requests to reopen previously denied claims for service connection.  This was accomplished in letters dated March 2009, July 2009, and February 2014.  Although this notification was not supplied until after the initial adjudication of the Veteran's claim, each claim has been readjudicated since receipt of notification, and any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  In addition to VCAA notice, the other basis for the September 2006 JMPR was in order for VA to obtain the Veteran's records from the Social Security Administration (SSA).  This was accomplished in April 2009.  All VA treatment records have been obtained, as have all private records identified by the Veteran.  In this regard, the Board notes that the Veteran submitted authorizations to obtain records from various private treatment sources in March 2017.  Attempts have been made to obtain these records.  This resulted in the receipt of the April 2017 records that were noted to either be duplicative or not relevant to any of the Veteran's claims.  All other replies were negative for recent treatment, although the Board notes that records have previously been obtained from each of the identified sources over the years.  

As for the requests to reopen previously denied claims for service connection, VA is not obligated to provide the Veteran with an examination unless the claim is reopened.  See 38 C.F.R. § 3.159(c)(iii) (2016).  Whether or not the requirements to reopen and schedule an examination have been met will be addressed in the context of the reasons and bases for each individual disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

There is no indication that there is any other relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


New and Material Evidence

As will be demonstrated, each of the Veteran's claims of service connection involves disabilities for which service connection has previously been denied.  Most of these prior decisions are final.  

Basically, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection was initially denied for hearing loss, a back disability, a stomach disability, a sinus disability, and a cervical spine disability in a March 1988 rating decision.  The Veteran did not submit a timely notice of disagreement within one year.  Although additional medical evidence pertaining to the Veteran's hearing was received in April 1988, this was not considered to be new or material, as it merely showed normal hearing for VA purposes (the only hearing loss was a very mild one of the left ear at 8000 Hertz, See 38 C.F.R. § 3.385 (2016)), and the lack of a current hearing loss was the basis for the March 1988 denial.  4/5/1998 VBMS, Medical Treatment Record - Non-Government Facility, pp. 1-3.  No new and material evidence addressing the other issues was received within the appeal period.  Therefore, the March 1988 decision is final in regard to these issues, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016). 

Similarly, entitlement to service connection for TMJ was first denied in an April 1998 rating decision, and service connection for PTSD was initially denied in an October 1998 rating decision.  On each occasion, the Veteran failed to submit a timely notice of disagreement within the appeal period.  Although large amounts of medical records appear to have been received within one year of notice of each decision, none of this evidence was new and material.  For example, the April 1998 decision denied service connection on the basis that there was no evidence of treatment for TMJ in service; none of the evidence received within the next year purports to show a relationship between the Veteran's TMJ and active service.  Similarly, the October 1998 decision denied service connection on the basis that there was no current diagnosis of PTSD; none of the evidence received within the next year included a diagnosis of PTSD.  Thus, as no new and material evidence had been received within a year of their issuance, the April 1998 and October 19898 decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016). 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Low Back Disability

The evidence considered by the March 1988 rating decision denying entitlement to service connection for a low back disability included the Veteran's service treatment records, VA treatment records showing treatment for low back pain, VA x-ray studies of the lumbar spine, and the report of a December 1987 VA general medical examination.  The service treatment records showed treatment for low back pain with a diagnosis of scoliosis.  Current evidence showed scoliosis of the lumbar spine with concavity to the right side; findings were otherwise normal.  A recent x-ray study found well preserved intervertebral disc spaces.  Spina bifida occulta of the sacroiliac was noted.  The determination was that the scoliosis and spina bifida occulta was a congenital or developmental abnormality and not a disability under the law. 

The current appeal arises from a May 1995 request to reopen the claim of service connection for the low back.  

The evidence received since March 1988 includes x-ray studies of the lumbar spine in April 1997 and May 1997 showing mild arthritic change of the lumbar spine at L2 and L4 levels.  2/1/1999 VBMS, Medical Treatment Records - Government Facility, pp. 5-6.  Similarly, an April 1997 computed tomography scan identified degenerative changes and mild bulging of the discs.  5/13/2002 VBMS, Medical Treatment Records - Government Facility, p. 15.  

A November 2001 VA mental health consultation report states the Veteran claims to have slipped during service while carrying a sump pump, which resulted in injury to several areas of the body.  3/7/2001 VBMS, Medical Treatment Records - Government Facility, p. 1. 

A December 2004 VA treatment record shows the Veteran was treated for a hematoma after being hit on the back by an electrical wire.  12/13/2004 VBMS, Medical Treatment Records - Government Facility, p. 1.  

An October 2007 VA treatment record notes the Veteran has pain at multiple sites, including low back pain secondary to degenerative joint disease.  3/9/2009 VBMS, Medical Treatment Records - Government Facility, p. 80.  

A VA bone density study completed in June 2008 revealed osteoporosis of the lumbar spine.  3/17/2009 VBMS, Medical Treatment Records - Government Facility, p. 2.  

In a June 2010 statement, the Veteran states he slipped and fell aboard his ship during a fire drill and injured his back at that time.  6/10/2010 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  

The Board finds that the evidence received since March 1988 includes documents that are both new and material.  The evidence is new in that it contains information not available or considered at the time of the original decision.  In addition to the congenital disabilities noted at the time of the March 1988 decision, the Veteran has now been diagnosed with the acquired disabilities of degenerative joint disease and osteoporosis of the lumbar spine.  The evidence is also material in that the original claim was denied at least in part due to the lack of an acquired disability at the time of the March 1988 decision, and the new evidence purports to show that the Veteran now has such a disability.  Finally, the Veteran has submitted a statement asserting that he injured his back in a fall aboard his ship.  The credibility of this statement is presumed for the purpose of determining whether it is new and material.  When the additional evidence is considered together, it asserts that the Veteran now has a disability for which service connection can be granted, and that this disability may be associated with service.  The McLendon standard has been met, the claim is reopened, and the Veteran should be afforded a VA examination.  See Shade.  

The matter of entitlement to service connection for a low back disability will be addressed on a de novo basis in the remand section at the end of this decision.  

Cervical Spine Disability

The evidence considered by the March 1988 rating decision that denied entitlement to service connection for a cervical spine disability included the Veteran's service treatment records, a July 1987 VA x-ray study of the cervical spine that showed a degree of torticollis but no fracture, subluxation, or other definite significant post traumatic abnormality, and the report of a December 1987 VA general medical examination.  The decision noted that a chronic cervical spine disability was not shown on the most recent examination, and service connection was denied based on the lack of a current disability.  

The current appeal arises from a May 1995 request to reopen the claim for service connection for a cervical spine disability.  

Evidence received since March 1988 includes an August 1988 VA x-ray report of the cervical spine that revealed mild degenerative joint disease from C3 to C5.  2/1/1999 VBMS, Medical Treatment Record - Government Facility, p. 16.  An August 1998 VA treatment record includes an assessment of mild cervical strain, and notes the Veteran had recently fallen down the stairs.  4/12/1999 VBMS, Medical Treatment Record - Government Facility, p. 28.  

A December 1999 CT scan of the cervical spine revealed mild bulging of the disc C5-C6, which was considered a minor abnormality.  5/13/2002 VBMS, Medical Treatment Record - Government Facility, p. 9.  

VA records dated in March 2001 show that the Veteran was seen for neck pain following a motor vehicle accident.  The assessment was neck/back strain.  3/7/2001 VBMS, Medical Treatment Record - Government Facility, p. 3.  

A private magnetic resonance imaging (MRI) study obtained in May 2001 showed mild anterior spondylosis C4-C5 and C5-C6.  11/17/2003 VBMS, Medical Treatment Record - Non-Government Facility, p. 33. 

A December 2004 x-ray study of the cervical spine showed mild degenerative changes, with no fracture or subluxation.  5/26/2005 VBMS, Medical Treatment Record - Government Facility, p. 1.  

A November 2001 mental health consultation report shows that the Veteran was seen for complaints of pain including the neck and right side of his face.  He attributed this to the slip in service while carrying a sump pump.  3/7/2001 VBMS, Medical Treatment Records - Government Facility, p. 1.

The Board finds that the evidence received since March 1988 with respect to the Veteran's cervical spine is new and material.  His claim was originally denied on the basis that he did not have a current diagnosis of a cervical spine disability.  The additional evidence shows that there is now x-ray evidence of degenerative changes of the cervical spine.  The Veteran's assertion that his neck pain began when he slipped carrying a sump pump in service is presumed to be credible.  Once again, the additional evidence asserts that the Veteran now has a disability for which service connection can be granted, and that this disability may be associated with service.  The McLendon standard has been met, the claim is reopened, and the Veteran should be afforded a VA examination.  See Shade.  

The matter of entitlement to service connection for a cervical spine disability will be addressed on a de novo basis in the remand section at the end of this decision.  

Stomach Disability

The evidence considered by the March 1988 rating decision denying entitlement to service connection for a stomach disability included the Veteran's service treatment records, and the report of a December 1987 VA general medical examination.  He was noted to have complained of an upset stomach on two occasions during service.  However, the decision noted that a stomach condition was not shown on the most recent examination, and service connection was denied based on the lack of a current disability.  

Evidence received since March 1988 includes an April 1993 VA treatment record which shows the Veteran was seen for complaints of back pain and stomach pain.  After examination, the diagnostic impression was abdominal pain.  5/1/1993 VBMS, (VA 10-10EZ 10-10H, Etc.), p. 1.  

A June 2000 VA treatment record shows that the Veteran was seen for complaints of an upset stomach for the past four days.  He admitted to drinking a pint of brandy over the weekend.  The assessment was chronic gastritis.  A small hiatal hernia was also noted on an upper gastrointestinal series.  A February 2001 VA treatment record notes chronic alcoholic gastritis.  3/7/2001 VBMS, Medical Treatment Record - Government Facility, pp. 5, 16.  

An August 2000 ultrasound of the abdomen was normal, but a November 2000 upper gastrointestinal study noted intermittent gastroesophageal reflux.  5/13/2002 VBMS, Medical Treatment Record - Government Facility, pp. 1-2.  

VA treatment records dating from 2001 to 2009 continued to include diagnoses of chronic gastritis.  For example, an August 2004 VA treatment note reports a history of chronic gastritis secondary to alcohol abuse.  4/29/2005 VBMS, Medical Treatment Record - Government Facility, p. 6.  

The Board finds that the evidence received since March 1988 regarding the Veteran's claimed stomach disability is new and material.  His claim was originally denied on the basis that there was current diagnosis of a stomach disability.  The additional evidence shows that the Veteran has been repeatedly diagnosed with chronic gastritis.  This evidence is new in that it includes information that was not previously considered.  It is also material, in that it shows that the Veteran now has a diagnosis of a chronic disability, and the absence of such a diagnosis was the basis of the original denial.  New and material evidence has been received and the Veteran's claim for service connection for a stomach disability is reopened.  

The matter of entitlement to service connection for a stomach disability will be addressed on a de novo basis in the remand section at the end of this decision.  

Sinus Disability

The evidence considered by the March 1988 rating decision that denied entitlement to service connection for a sinus disability included the Veteran's service treatment records, and the report of a December 1987 VA general medical examination.  His treatment for mild sinus congestion and post nasal drip in service was noted.  However, the December 1987 examination found the Veteran's nose and sinuses to be normal, and service connection was denied based on the lack of a current disability.  

Evidence received since March 1988 shows that the Veteran had VA treatment for sinusitis in January 1994.  1/21/1994 VBMS, Medical Treatment Record - Government Facility, p. 1.  

A December 1999 VA treatment record states the Veteran had been started on medication for presumed sinusitis.  6/24/2016 VBMS, Capri, p. 1027. 

The Veteran received VA treatment for acute sinusitis in February 2008.  He was also treated for a sinus infection at a VA facility in February 2014.  6/24/2016 VBMS, Capri, pp. 621, 127-129.  

Once again, the Board finds that the evidence received since March 1988 pertaining to the Veteran's claimed sinus disability is new and material.  The March 1988 decision found that the Veteran did not have a current diagnosis of a sinus disability.  Evidence received since then shows that the Veteran has now been treated for sinusitis on several occasions over a 15 year period.  As the absence of a current diagnosis was the basis for the original denial, the evidence is both new and material, and the claim is reopened.  

The matter of entitlement to service connection for a sinus disability will be addressed on a de novo basis in the remand section at the end of this decision.  

TMJ

The evidence considered by the April 1998 rating decision that denied entitlement to service connection for TMJ included the Veteran's service treatment records, post service VA treatment records which note a tender TMJ in November 1987 and occasional complaints of TMJ pain through 1993, and private treatment records.  A December 1987 private doctor notes that the Veteran had been experiencing a popping sensation in his ears and jaw since a July 1987 motor vehicle accident.  4/14/1988 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  A May 1988 private dentist opined that the Veteran's TMJ was most likely due to the motor vehicle accident.  11/25/2014 VBMS, Medical Treatment Record - Non-Government Facility, p. 2.  The decision denied entitlement to service connection for TMJ on the basis that there was no record of treatment in service for this disability, and no evidence that this disability was incurred in or aggravated by active service.  

Evidence received since April 1998 includes VA treatment records dating from 1998 to the present.  TMJ has been included on the Veteran's problem list since 1998, and over the years he has been prescribed pain medication for this disability. 

The Veteran has been treated on occasion for his TMJ.  For example, a May 2004 VA treatment note states the Veteran was concerned about jaw pain, which he believed was due to an infection.  No mention was made of active service.  5/26/2005 VBMS, Medical Treatment Record - Government Facility, p. 5.  

A November 2006 VA treatment note reports a history of TMJ with chronic pain on the right side of the face.  There was no assertion of the Veteran or medical opinion to relate this to active service.  3/9/2009 VBMS, Medical Treatment Record - Government Facility, p. 108.

The remaining VA treatment records continue to show complaints for TMJ to the present day.  However, none of these records contain any contention of the Veteran as to how his TMJ might be related to service, and none of these records include any medical opinion or even speculation that relates the TMJ to service.  

The Board finds that new and material evidence has not been received to reopen the Veteran's claim for service connection for TMJ.  Although thousands of pages of new medical records have been received since April 1998, none of these address the reasons for denial of service connection.  Not a single record purports to show treatment for TMJ during service or to otherwise relate the current TMJ to active service.  Therefore, none of the new evidence is material.  It follows that the claim may not be reopened.  

PTSD

The October 1998 rating decision that first denied entitlement to service connection for PTSD considered the Veteran's service treatment records, private hospital reports, and VA treatment records.  His claim was denied on the basis that none of these records showed a diagnosis of PTSD.  The Veteran also failed to respond to a request to provide a description of the stressor events he believed had caused his PTSD.  

The evidence received since October 1998 includes an April 2011 VA psychological evaluation.  This concluded in a diagnostic impression of PTSD.  6/24/2016 VBMS, Capri #2, p. 364.  

The April 2011 psychological evaluation is new and material evidence.  It is new because it includes information that was not previously before those who made the October 1998 decision, specifically the diagnosis of PTSD.  It is material because the lack of evidence of such a diagnosis was the basis for the October 1998 denial.  Given that new and material evidence has been received, the claim for PTSD is reopened.  

The matter of entitlement to service connection for PTSD will be addressed on a de novo basis in the remand section at the end of this decision.  

Hearing Loss

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence considered by the March 1988 rating decision that first denied entitlement to service connection for bilateral hearing loss included the Veteran's service treatment records, and the report of a December 1987 VA general medical examination.  The service treatment records showed that he had been treated on two occasions for earaches and pain, with diagnoses of otitis externa and serous otitis.  The current examination was negative for problems with the Veteran's ears, and his audio examination showed hearing to be completely within normal limits.  Service connection was denied on the basis that there was no current evidence of hearing loss.  

The Veteran submitted a petition to reopen his claim for service connection in December 1993.  This was denied by letter in July 1994.  The Veteran appealed this decision to the Board.  

The Board issued a decision in the Veteran's appeal in October 1996.  The evidence considered in this decision included an April 1994 VA audiological evaluation at which the Veteran complained of complete hearing loss due to a 1993 head trauma.  The test results showed normal hearing for the right ear but profound sensory hearing loss of the left ear.  4/8/1994 VBMS, VA Examination, p. 1.  The Board determined that new and material evidence had not been submitted to reopen the Veteran's claim, in that the hearing loss was reportedly due to the post-service head trauma, and there was no evidence to relate it to active service.  This is the most recent final disallowance of the Veteran's claim of service connection for hearing loss, and the Board will consider the evidence received since October 1996 to determine if his claim should be reopened.  See Evans. 

The evidence received since October 1996 includes an April 2004 note from a VA doctor stating that the Veteran has a profound hearing loss in his left ear, and that he would benefit from having a dog in his home in order to be alerted to fire.  4/2/2004 VBMS, Medical Treatment Record - Government Facility, p. 1.  

A May 2004 VA audiology consultation indicates that the Veteran was seen for his audio evaluation.  He had normal hearing in his right ear and a profound loss in the left ear.  Speech recognition score in the right ear was normal.  5/26/2005 VBMS, Medical Treatment Record - Government Facility, p. 3.  

A July 2014 letter from a VA audiologist once again notes that the Veteran has a profound hearing loss in his left ear, and that he would benefit from having a working dog in his home.  7/25/2014 VBMS, Medical Treatment Record - Government Facility, p. 1.  

The Board finds that the evidence received since October 1996 is not new and material.  The evidence considered by that decision noted that the Veteran has a profound hearing loss in his left ear, but concluded that this information was not material because it failed to relate that hearing loss to service.  All of the pertinent evidence received since October 1996 continues to reflect that the Veteran has a profound left ear hearing loss without addressing whether it is related to service.  The evidence is not new in that it merely repeats the information considered in October 1996, and it is not material in that it fails to address the basis for the previous denial.  New and material evidence has not been received, and the Veteran's claim for service connection for hearing loss is not reopened. 

Effective Date

The Veteran contends that he is entitled to an effective date prior to April 17, 2002 for the award of service connection for herpes zoster.  

Entitlement to service connection for herpes zoster, claimed as an allergic reaction to pain pills, was granted in a February 2009 Board decision.  A May 2010 rating decision implemented this grant, and assigned an effective date of April 17, 2002, which was found to be the date of the Veteran's claim.  The Veteran submitted a timely notice of disagreement with the effective date, which initiated this appeal.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

A review of the record confirms that the Veteran's initial claim for what he termed an allergic reaction to pain pills was received on April 17, 2002.  4/17/2002 VBMS, VA 21-4138 Statement in Support of Claim.  

Further review fails to reveal any statements from the Veteran that may be interpreted as an unadjudicated claim for service connection for this disability prior to April 17, 2002.  

The Board concludes that the proper effective date for service connection for herpes zoster is April 17, 2002, which is the date his claim was received.  The Veteran was discharged in August 1980, and he failed to submit a claim of service connection for an allergic reaction, herpes zoster, or any related skin disability within a year of discharge.  The initial claim is the one received on April 17, 2002, and which eventually led to the grant of service connection.  The date that entitlement arose has been considered, but that cannot provide for an effective date prior to the date of claim.  Therefore, the current effective date of April 17, 2002 is proper, and there is no basis for an earlier effective date.  38 C.F.R. § 3.400(b)(2)(i).  

In reaching the above finding, the Board has considered the provisions of 38 C.F.R. § 3.155 relating to informal claims.  While no longer in effect, earlier during the pendency of the appeal 38 C.F.R. § 3.155 held that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought. 38 C.F.R. §  3.155 (a). Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a). If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. §  3.155 (a).

The Board has reviewed the record and finds no communications that would constitute an informal claim under 38 C.F.R. § 3.155 such as to enable an earlier effective date.

It is further noted that under 38 C.F.R. §  3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. §  3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Treatment records do not constitute informal claims when service connection has not yet been established for the claimed condition. 38 C.F.R. § 3.157.

Here, the Veteran's April 2002 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. §  3.157 (b), and, as such, that regulation does not afford a basis for finding that his treatment records dated prior to October 2010, constitute a claim of entitlement to service connection for his heart disease. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33   (1993).

In sum, there is no support for assignment of an effective date prior to April 17, 2002, for the award of service connection for herpes zoster.

Clothing Allowance

The Veteran contends that he is entitled to a clothing allowance from VA.  

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefor, to an annual clothing allowance, provided the eligibility criteria are satisfied.  These criteria are that a VA examination or hospital or examination report must disclose that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of a service connected disability, and such disability is the loss or loss of use of a hand or foot compensable at a rate specified, or that the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 C.F.R. § 3.810.

In this case, the Veteran's only two service connected disabilities are paranoid schizophrenia and herpes zoster.  Neither of these disabilities requires the use of a prosthetic or orthopedic appliance.  The Veteran was afforded a VA examination of the skin in December 2016.  The examiner stated that the Veteran had not been treated with any oral or topical medications in the past 12 months for a skin disability.  12/2/2016 C&P Exam, p. 2.  In the absence of evidence to show that the Veteran uses a prosthetic or orthopedic appliance, or a physician-prescribed medication for his skin that affects his clothing, the Board finds that he is not entitled to a clothing allowance.  38 C.F.R. § 3.810.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a low back disability is granted. 

New and material evidence having been received, the petition to reopen a claim of service connection for a cervical spine disability is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for stomach disability is granted.  

New and material evidence having been received, the petition to reopen a claim of service connection for sinus disability is granted.

New and material evidence having not been received, the petition to reopen a claim of service connection for temporomandibular joint syndrome is denied. 

New and material evidence having been received, the petition to reopen a claim of service connection for PTSD is granted.

New and material evidence having not been received, the petition to reopen a claim of service connection for hearing loss is denied.

Entitlement to an effective date prior to April 17, 2002 for service connection for herpes zoster is denied. 

Entitlement to a clothing allowance is denied. 

REMAND

When the record indicates that a disability or signs and symptoms of a disability may be associated with active service yet does not contain sufficient information to make a decision on the claim, VA is obliged to provide the Veteran with an examination.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's claims of service connection for a low back disability and a cervical spine disability have been reopened under the provisions of Shade.  He should be scheduled for a VA examination of his spine.  

Regarding the claim of service connection for a stomach disability, the service treatment records show that the Veteran was seen in October 1978 with reports of a stomach ache and vomiting.  The impression was gastro hyperacidity.  4/28/2015 VBMS, STR-Medical, p. 8.  He was seen with complaints of nausea in May 1979 and an upset stomach and nausea in June 1979.  4/28/2016 VBMS, STR-Medical, p. 1.  The Veteran has not been afforded a VA examination of his stomach disability.  Given the VA treatment records containing diagnoses of chronic gastritis on several occasions over the last 15 years, the service treatment records indicating that he was seen with similar symptoms on at least three occasions, and the Board's inability to determine whether or not the current diagnosis are related to service, the Veteran should be scheduled for a VA examination of his stomach in order to determine the nature and etiology of his disability.  See McLendon.

Similarly, the service treatment records show that the Veteran was seen for sinus congestion in February 1978 and again in May 1978.  4/28/2015 VBMS, STR - Medical, pp. 6-7.  The VA treatment records now show diagnoses and treatment for sinusitis on several occasions since at least 1999.  The Veteran has yet to be afforded a VA examination specifically for sinusitis; one should be scheduled.  See McLendon.

The April 2011 VA psychological evaluation that diagnosed the Veteran with PTSD notes that he has intrusive thoughts of his trauma every few days.  However, the trauma itself was not mentioned.  In fact, the report discusses post service events such as grieving for a son, which might represent trauma.  The Veteran has submitted several statements in which he outlines events in service that he identifies as stressors, including an incident when his ship was accidentally detached from dock and the death of family members during his time in service.  6/10/2010 VBMS, VA 21-4138 Statement in Support of Claim, p. 2.  These events have not been verified, and they were not addressed by the April 2011 examiner.  The Veteran has not been afforded a VA PTSD examination as part of his current claim.  He should be scheduled for a VA examination in order to determine the nature and etiology of his claimed PTSD.  See McLendon.

The Veteran's claim of service connection for tinnitus was denied in the March 1988 rating decision on the basis that there was no problem with the Veteran's ears on current examination.  The evidence received in April 1988 includes the report of a February 1988 private examination in which the Veteran reported constant ringing in his ears.  4/5/1998 VBMS, Medical Treatment Record - Non-Government Facility, pp. 1-3.  This evidence was not readjudicated by the RO.  Consequently, the March 1988 rating decision is not final in regard to the tinnitus claim and this matter will be addressed on a de novo basis.  

The service treatment records are negative for reports or diagnosis of tinnitus.  However, they show that the Veteran was treated for earaches and infections on several occasions during active service.  An August 1979 note shows that he was seen for an earache.  The impression was otitis externa.  In 1980, the Veteran reported an earache that had lasted four days.  The assessment was serous otitis.  4/28/2015 VBMS, STR-Medical, pp. 3, 5.  Finally, the Veteran answered "yes" to a history of ear, nose, or throat trouble on a November 1978 Report of Medical History.  No explanation for his answer was provided.  4/28/2015 VBMS, STR - Medical, p. 6.  

Post service treatment records confirm that the Veteran has been treated for reports of tinnitus on many occasions.  Some of his treatment occurred in conjunction with his TMJ.  On other occasions, it followed trauma to the head in a motor vehicle accident and a mugging.  These records also show that the Veteran has been treated on many occasions for ear infections.  In February 2008, a VA treatment record states that the Veteran was seen for an earache of both ears, as well as ringing in his ears.  3/17/2009 VBMS, Medical Treatment Record - Government Facility, p. 6.  This raises the possibility that the Veteran's tinnitus is related to the ear infections for which he was treated in service.  

Although the Veteran was afforded a VA examination of his claimed disabilities in December 1987, tinnitus was not reported on that examination.  The Veteran has since undergone VA audiological evaluation on several occasions, but an opinion that addresses the etiology of this disability has never been provided.  The Board finds that the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of his tinnitus, and to address whether this disability is related to the ear infections that were treated during service.  

Turning to the Veteran's herpes zoster, this disability is evaluated by analogy to the rating criteria for dermatitis or eczema.  38 C.F.R. § 4.20.  These criteria provide percentage ratings from zero to 60 percent based on, among other things, the percentage of the total body area or total exposed body area affected by the disability.  See 38 C.F.R. § 4.118, Code 7806.

The Veteran's most recent VA examination was conducted in December 2016.  The only pertinent physical finding was of some hyperpigmentation of the left anterior-lateral chest in the T6 to T7 area that could be related to shingles in 1978, and some hyperpigmentation of the medial right upper arm that could be a residual from the 2000 outbreak.  Unfortunately, the examiner failed to indicate the percentage of the total body area and total exposed body area affected by this hyperpigmentation.  12/2/2016 VBMS, C&P Exam, pp. 1, 3.  An addendum to this examination provides the size of the hyperpigmented areas in centimeters, but does not put it in terms of the percentage of body area.  12/27/2016 VBMS, Capri, p. 5.  The Board is unable to determine from these measurements if the affected area covers at least 5 percent of the Veteran's body, which would allow for a compensable rating.  Therefore, the examination is inadequate for rating purposes.  The Veteran must be scheduled for a new examination that provides all pertinent rating criteria.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of his low back disability and cervical spine disability.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed.  At the conclusion of the physical examination and record review, address the following questions: 

a) What are all the current diagnoses associated with the Veteran's low back?

b) For each of the diagnoses listed in (a), as well as the diagnoses of degenerative joint disease and osteoporosis contained in the record, the examiner should state whether it is at least as likely as not that they were incurred due to active service.  

c) With respect to the Veteran's scoliosis and spina bifida occulta: 

i) are these disabilities still present?  If so, are they considered to be congenital?  

ii) if they are not congenital, is it as likely as not that they were incurred due to active service?
  
iii) if they are congenital, are they considered a disease (capable of getting better or worse) or a defect (a static condition)?

iv) if considered a disease, is it as likely as not scoliosis and/or spina bifida occulta had its onset or was aggravated (increased in severity beyond natural progression) by active service?

v) if considered a defect, does the Veteran have any superimposed disabilities that were due to an event or illness during active service?  

d) What are the current diagnoses associated with the Veteran's cervical spine?  For each diagnosis listed, as well as the diagnoses of degenerative joint disease contained in the record, the examiner should state whether it is at least as likely as not that they were incurred due to active service.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  Schedule the Veteran for a VA examination of his stomach disability.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed.  At the conclusion of the physical examination and record review, address the following questions: 

a) What are all the current diagnoses associated with the Veteran's stomach?  For each diagnosis listed, as well as the diagnoses of chronic gastritis contained in the record, the examiner should state whether it is at least as likely as not that they were incurred due to active service.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  Schedule the Veteran for a VA examination of his sinus disability.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed.  At the conclusion of the physical examination and record review, address the following questions: 

a) What are all the current diagnoses associated with the Veteran's sinuses?  For each diagnosis listed, as well as the diagnoses of sinusitis contained in the record, the examiner should state whether it is at least as likely as not that they were incurred due to active service.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

4.  Compile a list of the Veteran's claimed PTSD stressor events, to include locations and dates.  If necessary, seek clarification from the Veteran.  When completed, take the appropriate action to verify the occurrence of these stressors.  A memorandum noting any verified stressor should be noted in the record.  If the stressors are unverified, or if insufficient information is received from the Veteran to enable a verification attempt, this should also be noted in a memorandum for the record. 

5.  Schedule the Veteran for a VA PTSD examination.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed.  The examiner should be provided a list of any and all stressors that have been verified as likely as not to have occurred.  At the conclusion of the physical examination and record review, address the following questions: 

a) Does the Veteran have a current diagnosis of PTSD?  

b) If the Veteran has a current PTSD diagnosis, is it as likely as not the result of one or more of his verified in-service stressors?  

c) If there is no current PTSD diagnosis, please address the April 2011 PTSD diagnosis in the Wilmington VA treatment records and indicate if this was in error, resolved, or is attributable to a post-service stressor.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

6.  Schedule the Veteran for a VA examination of his tinnitus.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed.  At the conclusion of the physical examination and record review, address the following questions: 

a) Does the Veteran have a current diagnosis of tinnitus?  

b) If the Veteran has a current tinnitus diagnosis, is it as likely as not incurred in or due to active service, to include the ear infections treated during service?

c) If there is no current tinnitus diagnosis, please state whether is it as likely as not that the tinnitus previously diagnosed in the record was incurred in or due to active service, to include the ear infections treated during service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

7.  Schedule the Veteran for a VA skin examination.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed.  All pertinent rating criteria must be addressed, and the percentage of the affected area of the body and the exposed surface of the body must be provided.  

8.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


